Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
     DETAILED ACTION
               Status of Claims
This action is in reply to the amendments filed on September 15, 2021.
Claims 1, 6, 11, 16, 21 and 26 have been amended.
Claims 5, 15 and 25 have been canceled.
Claims 1, 3, 4, 6-11, 13, 14, 16-21, 23, 24 and 26-32 are currently pending and have been examined. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1, 3, 4, 6-11, 13, 14, 16-21, 23, 24 and 26-32 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claims 1, 11 and 21 recite providing content in an order based on “at least one of the frequency of use of the application by the user on the device over the predetermined period, an average duration of continuous use of the application by the user on the device over the predetermined period, or the amount of time since the application was last used on the device by the user.”
The specification discloses the claim language but fails to disclose how the frequency, average duration or lapsed time (or a combination or 2 or more) translates to ordering the presentation of content.  The specification only states that these are factors, but not how each or a combination effects the ordering of content.  Therefore, the Examiner asserts that Applicant did not provide an adequate description of the invention with respect to this limitation.

Response to Applicant Arguments:
Applicant argues that one skilled in the art of education would understand well-known education ordering concepts. 
This argument does not address the deficiencies noted in the rejection.  Specifically, the written description fails to disclose how the frequency, average duration or lapsed time (or a combination or 2 or more) translates to ordering the presentation of content.  Applicant’s remarks appear to suggest that an educator may know how to order based on one criteria, but not a plurality.  For example, the specification does not describe how ordering is processed in consideration of both a frequency of use and either an average duration or lapsed time.  Applicant gives an example that an educator would perform a subject review after “long periods”.  However, the specification fails to describe how the system performs the ordering.  
The Examiner also notes that the ordering determination is claimed as being made by the system, not an educator, therefore any arguments with respect to what an educator may do is not relevant as the specification must disclose how the system performs the ordering.

The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1, 3, 4, 6-11, 13, 14, 16-21, 23, 24 and 26-32 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 1, 11 and 21 recite “determining, with a secure education application, if a submitted text document is likely written by a user based on one or more writing characteristic values of the one of the student profiles associated with the user by reading the one of the student profiles on the student profile database and comparing the writing characteristics values to corresponding values of the submitted text document”.
This limitation is unclear as the phrase “the one of the student profiles associated with the user”.  This limitation previously was dependent from claim 4 where the system determines “if a user is associated with the one of the student profiles”.

Previous Claim Rejections - 35 USC § 101
The amendment of “determining, with a secure education application, if a submitted text document is likely written by a user based on one or more writing characteristic values of the one of the student profiles associated with the user by reading the one of the student profiles on the student profile database and comparing the writing characteristics values to corresponding values of the submitted text document” renders the claims significantly more than the abstract idea of teachers providing relevant assignments to students to help them reach their academic goals.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 11 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Koppel et al. (US Pub. No. 2016/0275804) in view of Stewart, John Cary. (“An Evaluation of the Application of Stylometry and the Keystroke Biometric to Identify Verification of Online Test-Takers”. Pace University. ProQuest Dissertations Publishing, 2013.).  
Claims 1, 11 and 21:  Koppel teaches a secure education system (and the corresponding secure education device; and method) (abstract; Fig 1, 4, 5), the system comprising: a non-transitory computer readable education content database including a plurality of portions of educational content including tests and lessons on a plurality of subjects (abstract; Fig 1, 4, 5); a non-transitory computer readable student profile database including a plurality of student profiles that include identification data that identifies a person associated with the student profile and evaluation data that valuates an academic proficiency of the person in at least one of the plurality of subjects (para [0057]-[0060], [0065], [0074], [0087], [0088]); and a computing device having a non-transitory computer readable memory storing a secure education application, the application providing one or more of the plurality of portions of educational content to a user on the computing device (para [0021], [0022], [0039], [0055]), wherein the application dynamically determines which of the plurality of the portions to provide and an order in which the one or more of the plurality of portions are provided based on one of the student profiles that is associated with the user (para [0022], [0023], [0060], [0070], [0073], [0097], [0101]-[0103], [0111], [0137], [0138]).
Koppel further discloses the application dynamically determines which of the plurality of the portions to provide and the order in which the one or more of the plurality of portions are provided based on values of the one of the student profiles that indicate at least one of a frequency of use of the application by the user over a predetermined period, an average duration of continuous use of the application over a predetermined period, or an amount of time since the application was last used by the user.  For example, [0074] discloses that test content is presented only after a student has spent a predetermined amount of time on a learning activity (thus disclosing a duration of continuous use over a predetermined period of time prior to providing a portion of content).  
Koppel does not disclose determining, with a secure education application, if a submitted text document is likely written by a user based on one or more writing characteristic values of the one of the student profiles associated with the user by reading the one of the student profiles on the student profile database and comparing the writing characteristics values to corresponding values of the submitted text document.
Stewart, however, discloses generating a profile for the author and each test text was then attributed to the author profile with the greatest similarity. From their analysis, the researchers reported a 70% accuracy in using n-grams of 3 to 6 and concluded that 120 tweets per user is a critical threshold level in ascribing any degree of authorship. (page 22). Van Haltern, however, used high counts of linguistic features as the profile for authorship verification of eight authors with nine text samples of approximately a page and half each. These feature counts were normalized based on text length and the degree of difference (as measured by standard deviation) from the mean determined from a reference profile. The raw score was then determined from a weighted calculation of the differences between sample and author score for each feature. Haltern postulated that this made it possible to more heavily weight those features that exhibit a count that 35 varies considerably from the norm. Using a combination of lexical and syntactic features, the system was successfully able to determine the correct author for 97% of the texts in the corpus. Van Haltern reported the False Reject Rate (FRR) as 0 and the False Acceptance Rate (FAR at 8.1%). (page 34-35). Classification methodologies generally encompass first comparing a reference profile of an author to a test sample or unknown text, and then determining the degree of similarity or dissimilarity. (page 36). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included comparing a submitted text document with a profile to determine a likelihood of authorship, as disclosed by Stewart in the system disclosed by Koppel, for the motivation of providing a method of detecting whether a student has plagiarized a report or essay.

Claims 3, 13 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Koppel/Stewart in view of Rossen-Knill et al. (US Pub. No. 2013/0227402)
Claims 3, 13 and 23: Koppel discloses the application updates the student profile of the user on the student profile database based on interactions of the user with the educational content including data, soft skill data (para [0039], [0057], [0058], [0065], [0074], [0085]), answers to questions within the educational content submitted by the user (para [0039], [0057], [0058], [0065], [0074], [0085]), and text documents by the user (para [0039], [0057], [0058], [0065], [0074], [0085]), but fails to disclose interview; and written text documents. 
Rossen-Knill, however, teaches interview (abstract; para [0003], [0025], [0035]); and written text (abstract; para [0003], [0025], [0035]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included to include interview and written text, as disclosed by Rossen-Knill in the system disclosed by Koppel/Stewart, for the motivation of providing for the advantage of providing enhanced assessment.

Claims 4-10, 14-20 and 24-32 are rejected under 35 U.S.C. 103 as being unpatentable over Koppel/Stewart in view of Rossen-Knill in view of Brown et al. (US Pub. No. 2016/0030834).
Claims 4, 14 and 24:  Koppel teaches the application determines if the user is associated with the one of the student profiles based on a value of the user input by the computing device, wherein the value (para [0021], [0055], [0065], [0085]), but the combination fails to disclose biometrics; and comprises one or more of the group consisting of a fingerprint, a voice sample and a facial image. 
Brown, however, teaches biometric (abstract; para [0136], [0356], [0400]); and comprises one or more of the group consisting of a fingerprint, a voice sample and a facial image (abstract; para [0136], [0356], [0400], [0452]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Koppel in view of Rossen-Knill to include biometric; and comprises one or more of the group consisting of a fingerprint, a voice sample and a facial image as taught by Brown for the advantage of providing enhanced assessment and convenient input.
Claims 6, 16 and 26: Koppel teaches the application refrains from updating the student profile of the user based on at least one of the interactions when either the application determines that the user is not associated with the one of the student prof les (para [0021], [0039], [0055], [0056], [0063]-[0065], [0083]-[0085]) or the application determines that the one of the interactions is the submitted text document that the submitted text document is not likely written by the user.
Claims 7, 17 and 27: Koppel teaches the application updates the student profile of the user based on at least one of the interactions even if the application is unable to determine that the user is associated with the one of the student profiles as long as the application also determines that the one of the interactions by the user (para [0021], [0039], [0055], [0056], [0063]-[0065], [0083]-[0085]), and Rossen-Knill further teaches is the submitted text document that the submitted text document is likely written (abstract; para [0003], [0025], [0035], [0041], [0044], [0045]).
Claims 8, 18 and 28: Koppel teaches the application automatically transmits a portion of the student profile of the user to an educational institution upon request by the user (para [0015], [0016], [0018], [0021], [0039]), enables the educational institution to submit a received text document to the application and determines if the received text document is likely by the user, wherein the portion includes an entire verified education profile of the user (para [0015], [0016], [0018], [0021], [0039]), and Rossen-Knill further teaches written (abstract; para [0003], [0025], [0035]).
Claims 9, 19 and 29: Koppel teaches the evaluation data includes classroom interactions of the user and a teacher (para [0002], [0003], [0030], [0053], [0057], [0058], [0068], [0074], [0101]), samples of assignments (para [0002], [0003], [0030], [0053], [0057], [0058], [0068], [0074], [0101]), course grades (para [0002], [0003], [0030], [0053], [0057], [0058], [0068], [0074], [0101]), text documents created by the user (para [0002], [0003], [0030], [0053], [0057], [0058], [0068], [0074], [0101]), proficiency of the user (para [0002], [0003], [0030], [0053], [0057], [0058], [0068], [0069]. [0074], [0101]), test scores (para [0002], [0003], [0030], [0053], [0057], [0058], [0068], [0074], 0101]), soft skills valuations (para [0002], [0003], [0030], [0053], [0057], [0058], [0068], [0074], [0101]), language proficiency values (para [0002], [0003], [0030], [0053], [0057], [0058], [0068], [0074], [0101]) and characteristics of the user (para [0002], [0003], [0030], [0053], [0057], [0058], [0068], [0074], [0101]), and Brown further teaches interview videos demonstrating speaking (abstract; para [0136], [0356], [0400], [0452]); and personality (abstract; - it would be obvious to enhance engagement and motivation).
Claims 10, 20 and 30: Koppel teaches the identification data (para [0021], [0055], [0065], [0085]), and Brown further teaches includes one or more of a government identification card, a fingerprint of the user, a voice sample file of the user (abstract; para [0136], [0356], [0400], [0452]) and a facial image of the user (abstract; para [0136], [0356], [0400], [0452]).
Claim 31: Koppel teaches the educational content comprises accredited courses for one or more of science, mathematics (para [0015], [0027], [0062], [0068]), engineering and humanities.
Claim 32: Koppel teaches the submitted text document is an admissions (para [0051], [0057], [0058]), and Rossen-Knill further teaches essay (para [0041]-[0044]).

Response to Arguments
Applicant argues that Koppel does not disclose at least one of a frequency of use or an average duration of continuous use over a predetermined period or the amount of time since the application was last used.
The Examiner notes that the specification does not provide a description of how each or the combination of these factors influence the ordering of content and as such, the limitation is given the broadest, reasonable interpretation.    
At [0074], Koppel discloses that test content is presented only after a student has spent a predetermined amount of time on a learning activity (thus disclosing a duration of continuous use over a predetermined period of time prior to providing a portion of content).
Applicant argues that the definition of a duration of continuous use as how long the application is used without interruption or cessation of use.  The Examiner respectfully disagrees with this statement as the specification merely states “a duration of continuous use” and does not define continuous use as precluding interruption or cessation.  The Examiner asserts that spending a predetermined amount of time on a given learning activity (which is part of the application) prior to delivering a test is the equivalent of a duration of continuous use as the same learning activity must be used prior to delivering the test on the learning activity.  In other words, Koppel doesn’t deliver a test after 4 weeks of any usage of the application, it is based on usage of the same activity (thus continuous use over of 4 week period) prior to delivering the test.


Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GABRIELLE A MCCORMICK whose telephone number is (571)270-1828.  The examiner can normally be reached on M-F: 7:30-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda Jasmin can be reached on 571-270-6782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/GABRIELLE A MCCORMICK/Primary Examiner, Art Unit 3629